DETAILED ACTION
The following is a non-final office action in response to applicant’s remarks/arguments filed on 04/15/2021 for response of the office action mailed on 03/11/2021.  Therefore, claims 1-20 are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the  application do have a duty to disclose to  the U.S. Patent and Trademark Office, all material information known to the applicant(s) as defined in 37 CFR §1.56. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose."). Materiality controls whether information must be disclosed to the Office, not the circumstances under which or the source from which the information is obtained. The duty to disclose material information extends to information such individuals are aware of prior to or at the time of filing the application or become aware of during the prosecution thereof. See MPEP § 2001.06.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e}, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 04/15/2021 has been  entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamisetty et al. (2018/0302315) Kamisetty hereinafter, in view of Phillips (2011/0222440), Phillips hereinafter.


Re. claim 1, Kamisetty teaches a spanning tree enabled link aggregation system (Fig.1/Fig.4A-P & ¶0014 - a method and system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.), comprising: a plurality of aggregated networking devices (Fig.1,MLAG Peer 106A,  MLAG peer 106S) that are included in a first link aggregation domain (Fig.1, MLAG domain 104), that are aggregated according to an aggregation protocol (Fig.1 & ¶0014, a method and system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain… are directed to the reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain, in order to update a spanning tree used to implement the STP. Fig.1 & ¶0023 -  each MLAG peer (106A, 106S) may be configured to receive packets via the non-peer ports and determine whether to (i) drop the packet; (ii) process the packet as part of a layer-2 (L2) control protocol (e.g., spanning tree protocol (STP), link aggregation control protocol (LACP)), and that include: a first aggregated networking device (Fig.1,  MLAG Peer 106A) that includes a first Link Aggregation Group (LAG) port and a first inter-chassis link (ICL) port (Fig.1 & ¶0019 - MLAG peers (i.e., MLAG Peer 106A,  MLAG peer 106S) are directly (or indirectly, via intermediate network elements) connected to one another via one or more links referred to as MLAG peer links (e.g., MLAG peer link (116))), wherein the first aggregated networking device (Fig.1,  MLAG Peer 106A)  is designated as a root link aggregation primary node by a spanning tree protocol engine running on the first aggregated networking device, and wherein the designation as the root link aggregation primary node designates the first aggregated networking device as a root bridge according to a Spanning Tree Protocol (STP) and as a link aggregation primary node in the first link aggregation domain according to the aggregation protocol (Fig.1/Fig.2A & ¶0028 - computation of the spanning tree … the selection of a root bridge or root network element…. A root bridge may be the network element with the smallest (or lowest) bridge ID, which is obtained through concatenation of a 2-byte priority for the network element and a 6-byte MAC address associated with the network element.  … BPDUs…STP state may further include path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree. Fig.2A & ¶0040 - In Step 202, the active peer STP transceiver derives STP state from and/or using the received BPDU.  … a BPDU may include STP state in the form of path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree used in the STP.  …derivation of the STP state may involve decapsulating the BPDU to obtain the path and priority information embedded within the BPDU.  Also, step 226 in Fig. 2B, step 244 in Fig. 2C, ¶0079 in reference to Fig. 4A-B, ¶0091 in reference to Fig. 4K); and a second aggregated networking device (Fig.1, standby MLAG peer 106S) that includes a second LAG port and a second ICL port that is coupled to the first ICL port via a first ICL, wherein the second aggregated networking device is designated as a link aggregation secondary node   in the first link aggregation domain according to the aggregation protocol by a spanning tree protocol engine running on the second aggregated networking device (¶0020 - MLAG domain (104) includes a pair of MLAG peers: an active MLAG peer (106A)  and a standby MLAG peer (106S). Each MLAG peer (106A, 106S) is a network element, which, …may be a switch, a router, a multilayer switch,… a network element may …. two or more physical network interfaces or ports (i.e., a plurality of ports in a multi-chassis link aggregation domain).  …… include egress and ingress ports that may connect to ports on the network element. That is., a plurality of ports in a multi-chassis link aggregation domain. ¶0022 - Fig.1 & ¶0023 -  each MLAG peer (106A, 106S) may be configured to receive packets via the non-peer ports and determine whether to (i) drop the packet; (ii) process the packet as part of a layer-2 (L2) control protocol (e.g., spanning tree protocol (STP), link aggregation control protocol (LACP)); and a networking device (Fig.1 & Fig.5A-B) that includes: a first networking device port that is coupled to the first LAG port via a first LAG link that is included in a first LAG, and a second networking device port that is coupled to the second LAG port via a second LAG link that is included in the first LAG, wherein the spanning tree protocol engine included on the first aggregated networking device is configured to (Fig.1 & Fig.5A-B & ¶0014 - system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.  ….reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain… ¶0020 - MLAG domain (104) includes a pair of MLAG peers: an active MLAG peer (106A)  and a standby MLAG peer (106S). Each MLAG peer (106A, 106S) is a network element, which, …may be a switch, a router, a multilayer switch,… a network element may …. two or more physical network interfaces or ports (i.e., a plurality of ports in a multi-chassis link aggregation domain).  …… include egress and ingress ports that may connect to ports on the network element. Fig.1 & Fig.5A-B & ¶0019 - MLAG peers are directly (or indirectly, via intermediate network elements) connected to one another via one or more links referred to as MLAG peer links (i.e., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers).  That is., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers having a  plurality of ports in a multi-chassis link aggregation domain): provide, to the networking device via the first LAG link, a first control message that defines: the first aggregated networking device as the root bridge according to the STP; and  the first link aggregation domain as a designated bridge according to the STP (Fig.2A & ¶0028 - A root bridge may be the network element with the smallest (or lowest) bridge ID, which is obtained through concatenation of a 2-byte priority for the network element and a 6-byte MAC address associated with the network element.  … BPDUs (control message as per applicant’s disclosure at least in ¶0036),…STP state may further include path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree. Fig.2A & ¶0040 - In Step 202, the active peer STP transceiver derives STP state from and/or using the received BPDU.  … a BPDU may include STP state in the form of path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree used in the STP.  …derivation of the STP state may involve decapsulating the BPDU to obtain the path and priority information embedded within the BPDU.  Also, see step 226 in Fig. 2B, step 244 in Fig. 2C, ¶0079 in reference to Fig. 4A-B, ¶0091 in reference to Fig. 4K), and wherein the spanning tree protocol engine included on the second aggregated networking device is configured to: detect that the first aggregated networking device is no longer available and, in response, designate the second aggregated networking device as the root link aggregation primary node; provide, to the networking device via the second LAG link, a second control message that defines: the second aggregated networking device as the root bridge according to the STP: and the first link aggregation domain as the designated bridge according to the STP (Fig.1/Fig.4A-P & spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain. …reception and transmission of bridge protocol data units (BPDUs) (i.e., a plurality of control messages) , by a pair of MLAG peers in the MLAG domain, in order to update a spanning tree used to implement the STP.  The pair of MLAG peers includes an active MLAG peer (i.e., originally identified root bridge)  and a standby MLAG peer operatively connected via a MLAG peer link.  Further, processing of STP state towards updating the spanning tree is held accountable by the active MLAG peer until it experiences failover, after which responsibility for processing the STP state transfers to the standby MLAG peer (i.e., standby MLAG peer assumes the responsibility of active MLAG peer, in other words,  standby MLAG peer is now works as root bridge). … duplicate BPDUs (i.e., one of the plurality of control messages) received by the MLAG domain are tracked to refresh a retention period for the STP state retained by the MLAG domain, and thus, prevent the premature discarding of STP state. That is, one of the control messages (one of the plurality of control messages in BPDU) are used to designate the standby MLAG peer (106S in Fig.1)  as a root bridge when the active MLAG peer (106A in Fig.1) experiences failover)); 
Yet, Kamisetty does not expressly teach transmit, in response to the networking device accepting the second aggregated networking device as the root bridge based on the first link aggregation domain being defined as the designated bridge in both the first control message and the second control message, network traffic between the networking device and the second aggregated networking device.
However, in the analogous art, Phillips explicitly discloses transmit, in response to the networking device accepting the second aggregated networking device as the root bridge based on the first link aggregation domain being defined as the designated bridge in both the first control message and the second control message, network traffic between the networking device and the second aggregated networking device.  (Fig.1-4 & ¶0022 - For example, the active switch blade may initially be assigned a bridge root priority identifier of NEWLY_ACTIVE=1, which is the bridge root priority identifier with the highest priority.  Notably, it is numerically lower than the priority identifier for a standby switch blade (i.e., 3 or 4) or, if applicable, a currently active switch blade (i.e., 2) in case a switchover or failover procedure is to be conducted.  For example, after initially being designated with a bridge root priority identifier of NEWLY_ACTIVE=1, the active switch blade may be subsequently assigned the bridge root priority identifier of ACTIVE=2 upon the expiration of a predefined period of time.  This mechanism allows for immediate failover to be initiated upon receipt of a BPDU from a newly-active switch blade without having to receive an update BPDU from the switch blade that was previously active, and allows the possibility for a standby switch blade to assume the active switch blade status, if necessary. Fig.1-4 & ¶0036 - when the connection between the active switch blade and a payload blade is lost, the standby switch blade may assume the active role.  If this occurs, the newly activated switch blade advertises a bridge root priority identifier (e.g., NEWLY_ACTIVE=1) of higher priority than what was advertised by the previously active switch blade (e.g., ACTIVE=2) in the transmitted BPDU messages.  This enables each of payload blades 1061-12  to recalculate its own logical spanning tree immediately, without waiting for a BPDU (or timeout) from the previously active switch blade.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kamisetty’s invention of a system and a method for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain to include Phillips’s invention of a system and a method for utilizing a standard spanning tree protocol to indicate an active switching fabric in a network node, because it provides a hybrid approach for switching fabric useing 

Re. claim 8, Kamisetty and Phillips teach claim 1.
Kamisetty urther teaches wherein the defining the first link aggregation domain as the designated bridge includes providing a link aggregation domain identifier in the first control message. (Fig.2A & ¶0028 - computation of the spanning tree … the selection of a root bridge or root network element…. A root bridge may be the network element with the smallest (or lowest) bridge ID, which is obtained through concatenation of a 2-byte priority for the network element and a 6-byte MAC address associated with the network element.  … BPDUs…STP state may further include path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree)

Re. claim 9, Kamisetty teaches an Information Handling System (IHS) (Fig.1/Fig.4A-P/Fig.5A-B), comprising: a communication system that includes: at least one inter-chassis link (ICL) port that is configured to couple to a first ICL that is coupled to a first aggregated networking device to form a first link aggregation domain according to an aggregation protocol (Fig.1 & ¶0014, a method and system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain… are directed to the reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain, in order to update a spanning tree used to implement the STP. Fig.1 & ¶0023 -  each MLAG peer (106A, 106S) may be configured to receive packets via the non-peer ports and determine whether to (i) drop the packet; (ii) process the packet as part of a layer-2 (L2) control protocol (e.g., spanning tree protocol (STP), link aggregation control protocol (LACP)); and a first port that is configured to couple to a first Link Aggregation Group (LAG) link that is included in a first LAG and that is coupled to a networking device; a processing system (Fig. 5A, 502) that is coupled to the communication system; and a memory system (Fig. 5A, 504/506) that is coupled to the processing system and that includes instructions (¶0101) that, when executed by the processing system (Fig.1 & Fig.5A-B & ¶0014 - system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.  ….reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain… ¶0022 - With respect to peer ports, each MLAG peer (106A, 106S) may include one or more peer ports, where the peer ports on one MLAG peer are connected (e.g., via a wired connection or virtual connection) to the peer ports on the other MLAG peer.  The result is one or more physical and/or virtual links between the MLAG peers (106A, 106S).  These links may be collectively referred to as the MLAG peer link (116)), cause the processing system to provide a spanning tree protocol engine that is configured to: detect that the first aggregated networking device that is designated as a root link aggregation primary node is no longer available and, in response, designate the communication system as the root link aggregation primary node; provide, to the networking device via the first LAG link, a first control message that defines: the communication system as a root bridge according to the STP: and the first link aggregation domain as a designated bridge according to the STP (Fig.1/Fig.4A-P & ¶0014 - spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain. …reception and transmission of bridge protocol data units (BPDUs) (i.e., a plurality of control messages) , by a pair of MLAG peers in the MLAG domain, in order to update a spanning tree used to implement the STP.  The pair of MLAG peers includes an active MLAG peer (i.e., originally identified root bridge)  and a standby MLAG peer operatively connected via a MLAG peer link.  Further, processing of STP state towards updating the spanning tree is held accountable by the active MLAG peer until it experiences failover, after which responsibility for processing the STP state transfers to the standby MLAG peer (i.e., standby MLAG peer assumes the responsibility of active MLAG peer, in other words,  standby MLAG peer is now works as root bridge). … duplicate BPDUs (i.e., one of the plurality of control messages) received by the MLAG domain are tracked to refresh a retention period for the STP state retained by the MLAG domain, and thus, prevent the premature discarding of STP state. That is, one of the control messages (one of the plurality of control messages in BPDU) are used to designate the standby MLAG peer (106S in Fig.1)  as a root bridge when the active MLAG peer (106A in Fig.1) experiences failover), wherein the designation as the root link aggregation primary node designates the communication system as a root bridge according to a Spanning Tree Protocol (STP) and as a link aggregation primary node in the first link aggregation domain according to the aggregation protocol; (Fig.1/Fig.2A & ¶0028 - A root bridge may be the network element with the smallest (or lowest) bridge ID, which is obtained through concatenation of a 2-byte priority for the network element and a 6-byte MAC address associated with the network element.  … BPDUs (control message as per applicant’s disclosure at least in ¶0036),…STP state may further include path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree. Fig.2A & ¶0040 - In Step 202, the active peer STP transceiver derives STP state from and/or using the received BPDU.  … a BPDU may include STP state in the form of path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree used in the STP.  …derivation of the STP state may involve decapsulating the BPDU to obtain the path and priority information embedded within the BPDU.  Also, see step 226 in Fig. 2B, step 244 in Fig. 2C, ¶0079 in reference to Fig. 4A-B, ¶0091 in reference to Fig. 4K); 

Yet, Kamisetty does not expressly teach transmit, in response to the networking device accepting the communication system as the root bridge based on the first link aggregation domain being defined as the designated bridge in both the first control message and a second control message that was transmitted to the networking device by the first aggregated networking device prior to the first aggregated networking device becoming unavailable and via a second LAG link included in the first LAG, network traffic between the networking device and the communication system.
However, in the analogous art, Phillips explicitly discloses transmit, in response to the networking device accepting the communication system as the root bridge based on the first link aggregation domain being defined as the designated bridge in both the first control message and a second control message that was transmitted to the networking device by the first aggregated networking device prior to the first aggregated networking device becoming unavailable and via a second LAG link included in the first LAG, network traffic between the networking device and the communication system.( Fig.1-4 & ¶0022 - For example, the active switch blade may initially be assigned a bridge root priority identifier of NEWLY_ACTIVE=1, which is the bridge root priority identifier with the highest priority.  Notably, it is numerically lower than the priority identifier for a standby switch blade (i.e., 3 or 4) or, if applicable, a currently active switch blade (i.e., 2) in case a switchover or failover procedure is to be conducted.  For example, after initially being designated with a bridge root priority identifier of NEWLY_ACTIVE=1, the active switch blade may be subsequently assigned the bridge root priority identifier of ACTIVE=2 upon the expiration of a predefined period of time.  This mechanism allows for immediate failover to be initiated upon receipt of a BPDU from a newly-active switch blade without having to receive an update BPDU from the switch blade that was previously active, and allows the possibility for a standby switch blade to assume the active switch blade status, if necessary. Fig.1-4 & ¶0036 - when the connection between the active switch blade and a payload blade is lost, the standby switch blade may assume the active role.  If this occurs, the newly activated switch blade advertises a bridge root priority identifier (e.g., NEWLY_ACTIVE=1) of higher priority than what was advertised by the previously active switch blade (e.g., ACTIVE=2) in the transmitted BPDU messages.  This enables each of payload blades 1061-12  to recalculate its own logical spanning tree immediately, without waiting for a BPDU (or timeout) from the previously active switch blade.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kamisetty’s invention of a system and a method for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain to include Phillips’s invention of a system and a method for utilizing a standard spanning tree protocol to indicate an active switching fabric in a network node, because it provides a hybrid approach for switching fabric useing proprietary means to designate active and standby switching fabrics in a network node and  conveys  information to payload blades using a standard spanning tree protocol. (¶0002/¶0004, Phillips)

Re. claim 15,  Kamisetty teaches a method of recovery in a spanning tree enabled link aggregation system (Fig.1/Fig.4A-P & ¶0014 - a method and system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.), comprising: detecting, by a second aggregated networking device that is coupled via a first inter-chassis link (ICL) to a first aggregated networking device and that is included with the first aggregated networking device in a first link aggregation domain according to an aggregation protocol, that the first aggregated networking device that is designated as a root link aggregation primary node is no longer available and, in response, designating the second aggregated networking device as the root link aggregation primary node; providing, by the second aggregated networking device to a networking device via a first Link Aggregation Group (LAG) link that is included in a first LAG, a first control message that defines: the second aggregated networking device as a root bridge according to the STP: and the first link aggregation domain as a designated bridge according to the STP; (Fig.1/Fig.4A-P & ¶0014 - spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain. …reception and transmission of bridge protocol data units (BPDUs) (i.e., a plurality of control messages) , by a pair of MLAG peers in the MLAG domain, in order to update a spanning tree used to implement the STP.  The pair of MLAG peers includes an active MLAG peer (i.e., originally identified root bridge)  and a standby MLAG peer operatively connected via a MLAG peer link.  Further, processing of STP state towards updating the spanning tree is held accountable by the active MLAG peer until it experiences failover, after which responsibility for processing the STP state transfers to the standby MLAG peer (i.e., standby MLAG peer assumes the responsibility of active MLAG peer, in other words,  standby MLAG peer is now works as root bridge). … duplicate BPDUs (i.e., one of the plurality of control messages) received by the MLAG domain are tracked to refresh a retention period for the STP state retained by the MLAG domain, and thus, prevent the premature discarding of STP state. That is, one of the control messages (one of the plurality of control messages in BPDU) are used to designate the standby MLAG peer (106S in Fig.1)  as a root bridge when the active MLAG peer (106A in Fig.1) experiences failover), wherein the designation as the root link aggregation primary node designates the second aggregated networking device as a root bridge according to a Spanning Tree Protocol (STP) and as a link aggregation primary node in the first link aggregation domain according to the aggregation protocol (Fig.2A & ¶0028 - A root bridge may be the network element with the smallest (or lowest) bridge ID, which is obtained through concatenation of a 2-byte priority for the network element and a 6-byte MAC address associated with the network element.  … BPDUs (control message as per applicant’s disclosure at least in ¶0036),…STP state may further include path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree. Fig.2A & ¶0040 - In Step 202, the active peer STP transceiver derives STP state from and/or using the received BPDU.  … a BPDU may include STP state in the form of path and priority information (e.g., network element priority and MAC address) pertinent to identifying the root bridge and the paths to the root bridge, which is necessary for the calculation of the spanning tree used in the STP.  …derivation of the STP state may involve decapsulating the BPDU to obtain the path and priority information embedded within the BPDU.  Also, see step 226 in Fig. 2B, step 244 in Fig. 2C, ¶0079 in reference to Fig. 4A-B, ¶0091 in reference to Fig. 4K); 

Yet, Kamisetty does not expressly teach transmitting, by the second aggregated networking device and in response to the networking device accepting the second aggregated networking device as the root bridge based on the first link aggregation domain being defined as the designated bridge in both the first control message and a second control message that was transmitted to the networking device by the first aggregated networking device prior to the first aggregated networking device becoming unavailable and via a second LAG link included in the first LAG, network traffic between the networking device and the second aggregated networking device.
However, in the analogous art, Phillips explicitly discloses transmitting, by the second aggregated networking device and in response to the networking device accepting the second aggregated networking device as the root bridge based on the first link aggregation domain being defined as the designated bridge in both the first control message and a second control message that was transmitted to the networking device by the first aggregated networking device prior to the first aggregated networking device becoming unavailable and via a second LAG link included in the first LAG, network traffic between the networking device and the second aggregated networking device. (Fig.1-4 & ¶0022 - For example, the active switch blade may initially be assigned a bridge root priority identifier of NEWLY_ACTIVE=1, which is the bridge root priority identifier with the highest priority.  Notably, it is numerically lower than the priority identifier for a standby switch blade (i.e., 3 or 4) or, if applicable, a currently active switch blade (i.e., 2) in case a switchover or failover procedure is to be conducted.  For example, after initially being designated with a bridge root priority identifier of NEWLY_ACTIVE=1, the active switch blade may be subsequently assigned the bridge root priority identifier of ACTIVE=2 upon the expiration of a predefined period of time.  This mechanism allows for immediate failover to be initiated upon receipt of a BPDU from a newly-active switch blade without having to receive an update BPDU from the switch blade that was previously active, and allows the possibility for a standby switch blade to assume the active switch blade status, if necessary. Fig.1-4 & ¶0036 - when the connection between the active switch blade and a payload blade is lost, the standby switch blade may assume the active role.  If this occurs, the newly activated switch blade advertises a bridge root priority identifier (e.g., NEWLY_ACTIVE=1) of higher priority than what was advertised by the previously active switch blade (e.g., ACTIVE=2) in the transmitted BPDU messages.  This enables each of payload blades 1061-12  to recalculate its own logical spanning tree immediately, without waiting for a BPDU (or timeout) from the previously active switch blade.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kamisetty’s invention of a system and a method for processing 

Claims 2-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamisetty, in view of Phillips, further in view of Balus et al. (2008/0228943), Balus hereinafter.

Re. claim 2,  Kamisetty and Phillips  teach claim 1.
Kamisetty further teaches wherein the networking device includes a third networking device port that is coupled to a third LAG port on the first aggregated networking device via a third LAG link that is included in a second LAG and that is designated as an alternate link, and a fourth networking device port that is coupled to a fourth LAG port on the second aggregated networking device via a fourth LAG link that is included in the second LAG and that is designated as an alternate link (Fig.5A-B & ¶0102 - network (520) may include multiple nodes (e.g., node X (522), node Y (524), that is , a plurality of nodes). … … invention may be implemented on a node of a distributed system that is connected to other nodes…. on a distributed computing system having multiple nodes, where each portion of the invention may be located on a different node within the distributed computing system. Fig.1/Fig.4A-P, Fig.5A-B &¶0103 -  node may correspond to a blade in a server chassis that is connected to other nodes via a backplane. … node may correspond to a computer processor.. Fig.1 & Fig.5A-B & ¶0014 - system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.  ….reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain… ¶0020 - MLAG domain (104) includes a pair of MLAG peers: an active MLAG peer (106A)  and a standby MLAG peer (106S). Each MLAG peer (106A, 106S) is a network element, which, …may be a switch, a router, a multilayer switch,… a network element may …. two or more physical network interfaces or ports (i.e., a plurality of ports in a multi-chassis link aggregation domain).  …… include egress and ingress ports that may connect to ports on the network element.  MLAG peers (i.e., a plurality of MLAG peers) are directly (or indirectly, via intermediate network elements) connected to one another via one or more links referred to as MLAG peer links (i.e., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers).  That is., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers having a  plurality of ports in a multi-chassis link aggregation domain), and wherein the spanning tree protocol engine (¶0014)  included on the second aggregated networking device is configured to: provide the second control message to the networking device via the fourth LAG link before providing the second control message on the second LAG link (Fig.1/Fig.4A-P & ¶0014 - spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain. …reception and transmission of bridge protocol data units (BPDUs) (i.e., a plurality of control messages) , by a pair of MLAG peers in the MLAG domain, in order to update a spanning tree used to implement the STP.  The pair of MLAG peers includes an active MLAG peer (i.e., originally identified root bridge)  and a standby MLAG peer operatively connected via a MLAG peer link.  Further, processing of STP state towards updating the spanning tree is held accountable by the active MLAG peer until it experiences failover, after which responsibility for processing the STP state transfers to the standby MLAG peer (i.e., standby MLAG peer assumes the responsibility of active MLAG peer, in other words,  standby MLAG peer is now works as root bridge). … duplicate BPDUs (i.e., one of the plurality of control messages) received by the MLAG domain are tracked to refresh a retention period for the STP state retained by the MLAG domain, and thus, prevent the premature discarding of STP state. That is, one of the control messages (one of the plurality of control messages in BPDU) are used to designate the standby MLAG peer (106S in Fig.1)  as a root bridge when the active MLAG peer (106A in Fig.1) experiences failover); 
Yet, Kamisetty and Phillips do not expressly teach redirect a third control message sent from the networking device on the fourth LAG link back to the networking device via the fourth LAG link.
However, in the analogous art, Balus explicitly teaches redirect a third control message sent from the networking device on the fourth LAG link back to the networking device via the fourth LAG link. (Fig.1A-C, & ¶0024 - selective redirection works with multi-chassis link aggregation (MC-LAG) and/or multicast VPLS (MVPLS).  ¶0008 - The network includes a first CE device connected to first and second PBB PE devices and a second CE device connected to a third PBB PE device.  The method involves creating a backup link between the first and second PBB PE devices, with the backup link identifying customer CMACs for which unicast traffic can be redirected from the first PBB PE device to the second PBB PE device, detecting a service failure that requires a path change for customer traffic to reach the first CE device from the second CE device, and selectively redirecting unicast traffic, which is destined to the first CE device, from the first PBB PE device to the second PBB PE device in response to the detected service failure. Fig.2 & ¶0027 - at block 202, a backup link is created between the first and second PBB PE devices, the backup link identifying CMACs for which unicast traffic can be redirected from the first PBB PE device to the second PBB PE device.  At block 204, a service failure that requires a path change for customer traffic to reach the first CE device from the second CE device is detected.  At block 206, unicast traffic, which is destined to the first CE device, is selectively redirected from the first PBB PE device to the second PBB PE device via the backup link in response to the detected service failure).


Re. claim 3,  Kamisetty,  Phillips and Balus teach claim 2.
Kamisetty further teaches wherein the networking device includes: a third aggregated networking device that includes the third LAG port and a third ICL port; and a fourth aggregated networking device that includes the fourth LAG port and a fourth ICL port that is coupled to the third ICL port via a second ICL, wherein the third aggregated networking device and the fourth aggregated networking device are included in a second link aggregation domain. (Fig.5A-B & ¶0102 - network (520) may include multiple nodes (e.g., node X (522), node Y (524), that is , a plurality of nodes). … … invention may be implemented on a node of a distributed system that is connected to other nodes…. on a distributed computing system having multiple nodes, where each portion of the invention may be located on a different node within the distributed computing system. Fig.1/Fig.4A-P, Fig.5A-B &¶0103 -  node may correspond to a blade in a server chassis that is connected to other nodes via a backplane. … node may correspond to a computer processor.. Fig.1 & Fig.5A-B & ¶0014 - system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.  ….reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain… MLAG domain (104) includes a pair of MLAG peers: an active MLAG peer (106A)  and a standby MLAG peer (106S). Each MLAG peer (106A, 106S) is a network element, which, …may be a switch, a router, a multilayer switch,… a network element may …. two or more physical network interfaces or ports (i.e., a plurality of ports in a multi-chassis link aggregation domain).  …… include egress and ingress ports that may connect to ports on the network element. Fig.1 & Fig.5A-B & ¶0019 - MLAG peers (i.e., a plurality of MLAG peers) are directly (or indirectly, via intermediate network elements) connected to one another via one or more links referred to as MLAG peer links (i.e., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers).  That is., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers having a  plurality of ports in a multi-chassis link aggregation domain).

Re. claim 10, Kamisetty and  Phillips teach claim 9.
Kamisett  further teaches wherein the communication system includes a second port that is configured to couple with a third LAG link that is included in a second LAG and that is designated as an alternate link (Fig.5A-B & ¶0102 - network (520) may include multiple nodes (e.g., node X (522), node Y (524), that is , a plurality of nodes). … … invention may be implemented on a node of a distributed system that is connected to other nodes…. on a distributed computing system having multiple nodes, where each portion of the invention may be located on a different node within the distributed computing system. Fig.1/Fig.4A-P, Fig.5A-B &¶0103 -  node may correspond to a blade in a server chassis that is connected to other nodes via a backplane. … node may correspond to a computer processor.. Fig.1 & Fig.5A-B & ¶0014 - system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.  ….reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain… ¶0020 - MLAG domain (104) includes a pair of MLAG peers: an active MLAG peer (106A)  and a standby MLAG peer (106S). Each MLAG peer (106A, 106S) is a network element, which, …may be a switch, a router, a multilayer switch,… a network element may …. two or more physical network interfaces or ports (i.e., a plurality of ports in a multi-chassis link aggregation domain).  …… include egress and ingress ports that may connect to ports on the network element. Fig.1 & Fig.5A-B & ¶0019 - MLAG peers (i.e., a plurality of MLAG peers) are directly (or indirectly, via intermediate network elements) connected to one another via one or more links referred to as MLAG peer links (i.e., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers).  That is., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers having a  plurality of ports in a multi-chassis link aggregation domain), and wherein the spanning tree protocol engine (¶0014) is configured to: provide the first control message to the networking device via the third LAG link before the providing the first control message on the first LAG link (Fig.1/Fig.4A-P & ¶0014 - spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain. …reception and transmission of bridge protocol data units (BPDUs) (i.e., a plurality of control messages) , by a pair of MLAG peers in the MLAG domain, in order to update a spanning tree used to implement the STP.  The pair of MLAG peers includes an active MLAG peer (i.e., originally identified root bridge)  and a standby MLAG peer operatively connected via a MLAG peer link.  Further, processing of STP state towards updating the spanning tree is held accountable by the active MLAG peer until it experiences failover, after which responsibility for processing the STP state transfers to the standby MLAG peer (i.e., standby MLAG peer assumes the responsibility of active MLAG peer, in other words,  standby MLAG peer is now works as root bridge). … duplicate BPDUs (i.e., one of the plurality of control messages) received by the MLAG domain are tracked to refresh a retention period for the STP state retained by the MLAG domain, and thus, prevent the premature discarding of STP state. That is, one of the control messages (one of the plurality of control messages in BPDU) are used to designate the standby MLAG peer (106S in Fig.1)  as a root bridge when the active MLAG peer (106A in Fig.1) experiences failover); 
Yet, Kamisetty and  Phillips do not expressly teach redirect a third control message sent from the networking device on the third LAG link back to the networking device via the third LAG link.
However, in the analogous art, Balus explicitly teaches redirect a third control message sent from the networking device on the third LAG link back to the networking device via the third LAG link.( Fig.1A-C, & ¶0024 - selective redirection works with multi-chassis link aggregation (MC-LAG) and/or multicast VPLS (MVPLS).  ¶0008 - The network includes a first CE device connected to first and second PBB PE devices and a second CE device connected to a third PBB PE device.  The method involves creating a backup link between the first and second PBB PE devices, with the backup link identifying customer CMACs for which unicast traffic can be redirected from the first PBB PE device to the second PBB PE device, detecting a service failure that requires a path change for customer traffic to reach the first CE device from the second CE device, and selectively redirecting unicast traffic, which is destined to the first CE device, from the first PBB PE device to the second PBB PE device in response to the detected service failure. Fig.2 & ¶0027 - at block 202, a backup link is created between the first and second PBB PE devices, the backup link identifying CMACs for which unicast traffic can be redirected from the first PBB PE device to the second PBB PE device.  At block 204, a service failure that requires a path change for customer traffic to reach the first CE device from the second CE device is detected.  At block 206, unicast traffic, which is destined to the first CE device, is selectively redirected from the first PBB PE device to the second PBB PE device via the backup link in response to the detected service failure).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kamisetty’s invention of a system and a method for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain and Phillips’s invention of a system and a method for utilizing a standard spanning tree protocol to indicate an active switching fabric in a network node to include Balus’s invention of a system and a method for failure protection in a provider backbone bridge (PBB) using selective redirection, because it provides an uninterrupted services for customers using time-sensitive applications such as real-time voice and streaming video when link failures occur in a PBB domain (¶0004-¶0008, Balus)
Re. claim 11, Kamisetty,  Phillips and Balus teach claim 10.
Kamisetty  further teaches wherein the networking device includes: a third aggregated networking device that is coupled to the third LAG link and that is coupled to a second ICL; and a fourth aggregated networking device that is coupled to the second ICL, wherein the third aggregated networking device and the fourth aggregated networking device are included in a second link aggregation domain. (Fig.5A-B & ¶0102 - network (520) may include multiple nodes (e.g., node X (522), node Y (524), that is , a plurality of nodes). … … invention may be implemented on a node of a distributed system that is connected to other nodes…. on a distributed computing system having multiple nodes, where each portion of the invention may be located on a different node within the distributed computing system. Fig.1/Fig.4A-P, Fig.5A-B &¶0103 -  node may correspond to a blade in a server chassis that is connected to other nodes via a backplane. … node may correspond to a computer processor.. Fig.1 & Fig.5A-B & ¶0014 - system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.  ….reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain… ¶0020 - MLAG domain (104) includes a pair of MLAG peers: an active MLAG peer (106A)  and a standby MLAG peer (106S). Each MLAG peer (106A, 106S) is a network element, which, …may be a switch, a router, a multilayer switch,… a network element may …. two or more physical network interfaces or ports (i.e., a plurality of ports in a multi-chassis link aggregation domain).  …… include egress and ingress ports that may connect to ports on the network element. Fig.1 & Fig.5A-B & ¶0019 - MLAG peers (i.e., a plurality of MLAG peers) are directly (or indirectly, via intermediate network elements) connected to one another via one or more links referred to as MLAG peer links (i.e., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers).  That is., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers having a  plurality of ports in a multi-chassis link aggregation domain).
Re. claim 16,  Kamisetty and  Phillips teach claim 15.
Kamisetty also teaches further comprising: providing, by the second aggregated networking device that is coupled with a third LAG link that is included in a second LAG and that is designated as an alternate link (Fig.5A-B & ¶0102 - network (520) may include multiple nodes (e.g., node X (522), node Y (524), that is , a plurality of nodes). … … invention may be implemented on a node of a distributed system that is connected to other nodes…. on a distributed computing system having multiple nodes, where each portion of the invention may be located on a different node within the distributed computing system. Fig.1/Fig.4A-P, Fig.5A-B &¶0103 -  node may correspond to a blade in a server chassis that is connected to other nodes via a backplane. … node may correspond to a computer processor.. Fig.1 & Fig.5A-B & ¶0014 - system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.  ….reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain… ¶0020 - MLAG domain (104) includes a pair of MLAG peers: an active MLAG peer (106A)  and a standby MLAG peer (106S). Each MLAG peer (106A, 106S) is a network element, which, …may be a switch, a router, a multilayer switch,… a network element may …. two or more physical network interfaces or ports (i.e., a plurality of ports in a multi-chassis link aggregation domain).  …… include egress and ingress ports that may connect to ports on the network element. Fig.1 & Fig.5A-B & ¶0019 - MLAG peers (i.e., a plurality of MLAG peers) are directly (or indirectly, via intermediate network elements) connected to one another via one or more links referred to as MLAG peer links (i.e., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers).  That is., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers having a  plurality of ports in a multi-chassis link aggregation domain), the first control message to the networking device via the third LAG link before providing the first control message on the first LAG link (Fig.1/Fig.4A-P & ¶0014 - spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain. …reception and transmission of bridge protocol data units (BPDUs) (i.e., a plurality of control messages) , by a pair of MLAG peers in the MLAG domain, in order to update a spanning tree used to implement the STP.  The pair of MLAG peers includes an active MLAG peer (i.e., originally identified root bridge)  and a standby MLAG peer operatively connected via a MLAG peer link.  Further, processing of STP state towards updating the spanning tree is held accountable by the active MLAG peer until it experiences failover, after which responsibility for processing the STP state transfers to the standby MLAG peer (i.e., standby MLAG peer assumes the responsibility of active MLAG peer, in other words,  standby MLAG peer is now works as root bridge). … duplicate BPDUs (i.e., one of the plurality of control messages) received by the MLAG domain are tracked to refresh a retention period for the STP state retained by the MLAG domain, and thus, prevent the premature discarding of STP state. That is, one of the control messages (one of the plurality of control messages in BPDU) are used to designate the standby MLAG peer (106S in Fig.1)  as a root bridge when the active MLAG peer (106A in Fig.1) experiences failover); 
Yet, Kamisetty and  Phillips do not expressly teach redirecting, by the second aggregated networking device, a third control message sent from the networking device on the third LAG link back to the networking device via the third LAG link.
However, in the analogous art, Balus explicitly teaches redirecting, by the second aggregated networking device, a third control message sent from the networking device on the third LAG link back to the networking device via the third LAG link. (Fig.1A-C, & ¶0024 - selective redirection works with multi-chassis link aggregation (MC-LAG) and/or multicast VPLS (MVPLS).  ¶0008 - The network includes a first CE device connected to first and second PBB PE devices and a second CE device connected to a third PBB PE device.  The method involves creating a backup link between the first and second PBB PE devices, with the backup link identifying customer CMACs for which unicast traffic can be redirected from the first PBB PE device to the second PBB PE device, detecting a service failure that requires a path change for customer traffic to reach the first CE device from the second CE device, and selectively redirecting unicast traffic, which is destined to the first CE device, from the first PBB PE device to the second PBB PE device in response to the detected service failure. Fig.2 & ¶0027 - at block 202, a backup link is created between the first and second PBB PE devices, the backup link identifying CMACs for which unicast traffic can be redirected from the first PBB PE device to the second PBB PE device.  At block 204, a service failure that requires a path change for customer traffic to reach the first CE device from the second CE device is detected.  At block 206, unicast traffic, which is destined to the first CE device, is selectively redirected from the first PBB PE device to the second PBB PE device via the backup link in response to the detected service failure).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kamisetty’s invention of a system and a method for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain and Phillips’s invention of a system and a method for utilizing a standard spanning tree protocol to indicate an active switching fabric in a network node to include Balus’s invention of a system and a method for failure protection in a provider backbone bridge (PBB) using selective redirection, because it provides an uninterrupted services for customers using time-sensitive applications such as real-time voice and streaming video when link failures occur in a PBB domain (¶0004-¶0008, Balus)

Re. claim 17, Kamisetty,  Phillips and Balus teach claim 16.
Kamisetty further teaches wherein the networking device includes: a third aggregated networking device that is coupled to the third LAG link and that is coupled to a second ICL; and a fourth aggregated networking device that is coupled to the second ICL, wherein the third aggregated networking device and the fourth aggregated networking device are included in a second link aggregation domain. (FFig.5A-B & ¶0102 - network (520) may include multiple nodes (e.g., node X (522), node Y (524), that is , a plurality of nodes). … … invention may be implemented on a node of a distributed system that is connected to other nodes…. on a distributed computing system having multiple nodes, where each portion of the invention may be located on a different node within the distributed computing system. Fig.1/Fig.4A-P, Fig.5A-B &¶0103 -  node may correspond to a blade in a server chassis that is connected to other nodes via a backplane. … node may correspond to a computer processor.. Fig.1 & Fig.5A-B & ¶0014 - system for processing spanning tree protocol (STP) state in a multichassis link aggregation (MLAG) domain.  ….reception and transmission of bridge protocol data units (BPDUs), by a pair of MLAG peers in the MLAG domain… ¶0020 - MLAG domain (104) includes a pair of MLAG peers: an active MLAG peer (106A)  and a standby MLAG peer (106S). Each MLAG peer (106A, 106S) is a network element, which, …may be a switch, a router, a multilayer switch,… a network element may …. two or more physical network interfaces or ports (i.e., a plurality of ports in a multi-chassis link aggregation domain).  …… include egress and ingress ports that may connect to ports on the network element. Fig.1 & Fig.5A-B & ¶0019 - MLAG peers (i.e., a plurality of MLAG peers) are directly (or indirectly, via intermediate network elements) connected to one another via one or more links referred to as MLAG peer links (i.e., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers).  That is., a plurality of multichassis link aggregation links connected with a plurality of MLAG Peers having a  plurality of ports in a multi-chassis link aggregation domain).
Allowable Subject Matter
Claims 4-7, 12-14 and 18-20  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 4 – wherein the third control message includes information from the first control message that defines the first aggregated networking device as the root bridge, and wherein the redirecting the third control message sent from the networking device on the fourth LAG link back to the networking device via the fourth LAG link is performed in response to the spanning tree protocol engine included on the second aggregated networking device detecting that the third control message defines the root bridge as the first aggregated networking device.
Claim 5 - wherein the spanning tree protocol engine included on the second aggregated networking device is configured to: discontinue redirection of control messages received from the networking device via the fourth LAG link at the fourth LAG port subsequent to sending the second control message.
Claims 6-7 - Depends on claim 5. 
Claim 12 – wherein the third control message includes information from the second control message that defines the first aggregated networking device as the root bridge, and wherein the redirecting the third control message sent from the networking device on the third LAG link back to the networking device via the third LAG link is performed in response to the spanning tree protocol engine detecting that the third control message defines the root bridge as the first aggregated networking device. 
Claim 13 - wherein the spanning tree protocol engine is configured to: discontinue redirection of control messages received from the networking device via the third LAG link subsequent to sending the first control message on the first LAG link.
Claim 14 - Depends on claim 13. 
Claim 18 - wherein the third control message includes information from the second control message that defines the first aggregated networking device as the root bridge, and wherein the redirecting the third control message sent from the networking device on the third LAG link back to the networking device via the third LAG link is performed in response to the second aggregated networking device the detecting that the third control message defines the root bridge as the first aggregated networking device.
Claim 19 -discontinuing, by the second aggregated networking device, redirection of control messages received from the networking device via the third LAG link subsequent to sending the first control message on the first LAG link.
Claim 20 - Depends on claim 19. 



     





Response to Arguments

Applicant’s arguments with respect to claim(s) independent claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manhthiramoorthy 
Nagarajan et al.5.

The above two are additional references/prior arts in addition to previously reported references included in previous office actions (12/17/2020 & 03/11/2021).

Yet, none of those references teach limitations of claims 4-5, 12-13 and 18-19.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467